Case 5:18-cv-02551-PSG-E Document 1-1 Filed 12/05/18 Page 1 of 15 Page ID #:11




  EXHIBIT ''A''
'   I   .··.   J
                                            •                                        •
         Case 5:18-cv-02551-PSG-E Document 1-1 Filed 12/05/18 Page 2 of 15 Page ID #:12




               I   Andranik Tsarukyan (SBN 258241)                                         IFOIL~[Q)
                                                                                       SUPERIOR COURT OF CALIFORNIA
                   Armen Zenjiryan (SBN 261073)                                            COUNTY OF RIVERSIDE
           2       REMEDY LAW GROUP LLP
                   610 E. Providencia Ave., Unit B                                           NOV - 2 2018
           3       Burbank, CA 91501
                   Tel: (818) 422-5941                                                       J.Marcia~
           4       andy@remedylawgroup.com
                   armen@remedylawgroup ..com
           5
                   Attorneys for Plaintiff, SILVIA VALDIVIA DE CABRERA,
           6       on behalf of herself and all others similarly situated
           7

               8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA

           9                                        FOR THE COUNTY OF RIVERSIDE

         10

         11        SILVIA VALDIVIA DE CABRERA, an                )       Case No.:   RIC. 18 2 30 0 2
                                                                 )
                   individual, on behalf of herself and all others
         12        similarly situated,                           )       CLASS ACTION COMPLAINT FOR
                                                                 )       DAMAGES AND RESTITUTION
         13                       Plaintiff,                     )
                            v.                                   )       1.    FAILURE TO PROVIDE MEAL
         14                                                      )             PERIODS
                   SWIFT BEEF COMPANY, a Delaware                )
         15        corporation; JBS USA, LLC, an unknown limited )       2.    FAILURE TO PROVIDE REST
                   liability company; JBS USA HOLDINGS, INC., )                PERIODS
         16        an unknown corporation; JBS USA, an unknown )
                   entity; JBS USA INC., an unknown corporation; )       3.    FAILURE TO PAY OVERTIME
         17        SWIFT & COMPANY INC., an unknown              )             WAGES
                   corporation; PILGRIM'S PRIDE                  )
         18        CORPORATION, an unknown corporation; JBS )            4.    FAILURE TO PAY MINIMUM WAGE
                   USA FOOD COMPANY, an unknown entity; JBS)
         19        USA FOOD COMPANY HOLDINGS, an                 )       5.    FAILURE TO MAINTAIN REQUIRED
                   unknown entity; and DOES 1 through 100,       )             RECORDS
        20         inclusive,                                    )
                                                                 )       6.    FAILURE TO PROVIDE ACCURATE
        21                        Defendants.                    )             WAGE STATEMENTS
                                                                 )
        22                                                       )       7.    VIOLATION OF BUSINESS AND
                                                                 )             PROFESSIONS CODE § 17200, et seq.
        23                                                       )
                                                                 )             [DEMAND FOR TRIAL BY JURY]
        24                                                       )
                                                                 )
        25                                                       )
                                                                 )
        26                                                       )
                                                                 )
                                                                                         YFAX
        27                                                       )
                                                                 )
        28                                                       )
                                                                     )
                                                                   1
                                                  CLASS ACTION COMPLAINT FOR DAMAGES


                                                                                                                      10
                              •                                              •
Case 5:18-cv-02551-PSG-E Document 1-1 Filed 12/05/18 Page 3 of 15 Page ID #:13




 1           PLAINTIFF SILVIA VALDIVIA DE CABRERA ("Plaintiff'), an individual, demanding a jury

 2   trial, on behalf of herself and all others similarly situated, hereby alleges as follows:

 3                                        JURISDICTION AND VENUE

 4           I.     The Superior Court of the State of California has jurisdiction in this matter because
                                                                                             r

 5   Plaintiff is a resident of the State of California, and defendants SWIFT BEEF COMPANY, JBS USA,

 6   LLC, JBS USA HOLDINGS, INC., JBS USA, JBS USA INC., SWIFT & COMPANY INC.,

 7   PILGRIM'S PRIDE CORPORATION, JBS USA FOOD COMPANY, JBS USA FOOD COMPANY

 8   HOLDINGS, and DOES 1 through 100 inclusive (collectively "Defendants"), are qualified to do

 9   business in California and regularly conduct business in California.

10          2.      Venue is proper in this judicial district, pursuant to California Code of Civil Procedure §

11   395, because Defendants operate and do business in the County of Riverside, and Defendants are within

12   the jurisdiction of this Court for service of process purposes. Defendants maintain offices and facilities

13   and transact business in the County of Riverside, and Defendants' illegal payroll policies and practices,

14   which are the subject of this action, were applied, at least in part, to Plaintiff, and other persons similarly

15   situated, in the County of Riverside.      Further, no federal question is at issue because the claims are

16   based solely on California law.

17                                                   PLAINTIFF

18          3.      Plaintiff is a female resident of the State of California, and former employee of

19   Defendants.

20          4.      Plaintiff, on behalf of herself and other similarly situated current and former non-exempt

21   employees of Defendants in _the State of California at any time during the four (4) years preceding the

22   filing of this action, and continuing while this action is pending, brings this class action to recover,

23   among other things, wages and penalties from unpaid wages earned and due, including but not limited to

24   unpaid minimum wages, improper rounding and auto-deducting, unpaid and illegally calculated

25   overtime compensation, illegal meal and rest period policies, failure to maintain required records, failure

26   to provide accurate itemized wage statements, and interest, attorneys' fees, .costs, and expenses.

27           5.     Plaintiff brings this action on behalf of herself and the following similarly situated class

28   of individuals ("Class Members"): all current and former non-exempt employees of Defendants in the
                                                     2
                                    CLASS ACTION COMPLAINT FOR DAMAGES


                                                                                                            11
                              •                                             •
Case 5:18-cv-02551-PSG-E Document 1-1 Filed 12/05/18 Page 4 of 15 Page ID #:14




 1   State of California at any time within the period beginning four (4) years prior to the filing of this action

 2   and ending at the time this action settles or proceeds to final judgment (the "Class Period"). Plaintiff

 3   reserves the right to name additional class representatives.

 4                                                DEFENDANTS

 5           6.     Plaintiff is informed and believes, and thereon alleges, that Defendant Swift Beef

 6   Company at all times relevant hereto was a Delaware corporation. Plaintiff is informed and believes,

 7   and thereon alleges, that Defendant JBS USA, LLC at all times relevant hereto was an unknown limited

 8   liability company. Plaintiff is informed ·and believes, and thereon alleges, that Defendant JBS USA

 9   Holdings, Inc. at all times relevant hereto was an unknown corporation. Plaintiff is informed and

10   believes, and thereon alleges, that Defendant JBS USA at all times relevant hereto was an unknown

11   corporation. Plaintiff is informed and believes, and thereon alleges, that Defendant JBS USA Inc. at all

12   times relevant hereto was an unknown corporation. Plaintiff is informed and believes, and thereon

13   alleges, that Defendant Swift & Company Inc. at all times relevant hereto was an unknown corporation.

14   Plaintiff is informed and believes, and thereon alleges, that Defendant Pilgrim's Pride Corporation at all

15   times relevant hereto was an unknown corporation. Plaintiff is informed and believes, and thereon

16   alleges, that Defendant JBS USA Food Company at all times relevant hereto was an unknown

17   corporation. Plaintiff is informed and believes, and thereon alleges, that Defendant JBS USA Food

18   Company Holdings at all times relevant hereto was an unknown corporation.               Plaintiff is further

19   informed and believes, and thereon alleges, that Defendants are authorized to conduct business in the

20   State of California and do conduct business in the State of California. Specifically, upon information

21   and belief, Defendants maintain offices and facilities and conduct business in the County of Riverside,

22   State of California.

23          7.      The true names and capacities of DOES I through 100, inclusive, are unknown to

24   Plaintiff at this time, and Plaintiff therefore sues such DOE Defendants under fictitious names. Plaintiff

25   is informed and believes, and thereon alleges, that each Defendant designated as a DOE is in some

26   manner highly responsible for the occurrences alleged herein, and that Plaintiff and Class Members'

27   injuries and damages, as alleged herein, were proximately caused by the conduct of such DOE

28
                                                    3
                                   CLASS ACTION COMPLAINT FOR DAMAGES


                                                                                                          12
                                •                                            •
Case 5:18-cv-02551-PSG-E Document 1-1 Filed 12/05/18 Page 5 of 15 Page ID #:15




 1   Defendants. Plaintiff will seek Jeave of the court to amend this complaint to allege the true names and

 2   capacities of such DOE Defendants when ascertained.

 3           8.      At all relevant times herein, Defendants were the joint employers of Plaintiff and Class

 4   Members.      Plaintiff is informed and believes, and thereon alleges, that at -all times material to this

 5   complaint Defendants were the alter egos, divisions, affiliates, integrated enterprises, joint employers,
                                                                                           /


 6   subsidiaries, parents, principals, related entities, co-conspirators, authorized agents, partners, · joint

 7   venturers, and/or guarantors, actual or ostensible, of each other.         Each defendant was completely

 8   dominated by his, her or its co-defendant, and each was the alter ego of the other.

 9           9.      At all relevant times h~rein, Plaintiff and Class Members were employed by Defendants

10   under employment agreements that were partly written, partly oral, and partly implied. In perpetrating

11   the acts and omissions alleged herein, Defendants, and each of them, acted pursuant to, and in

12   furtherance of, their policies and practices of not paying Plaintiff and Class Members all wages earned

13   and due, through methods and schemes which include, but are not limited to, failing to pay overtime

14   premiums; improper rounding; improper auto-deducting; failing to provide rest and meal periods; failing

15   to properly maintain records; failing to provide accurate itemized statements for each pay period; and

16   requiring, permitting or suffering the employees to work off the clock, in violation of the California

17   Labor Code and the applicable IWC Wage Order.

18           10.    Plaintiff is informed and believes, and thereon alleges, that each and every one of the acts

19   and omissions alleged herein were performed by, and/or attributable to, all Defendants, each acting as

20   agents and/or employees, and/or under the direction and control of, each of the other Defendants, and

21   that said acts and failures to act were within the course and scope of said agency, employment and/or

22   direction and control. '

23           11.    As a direct and proximate result of the unlawful actions of Defendants, Plaintiff, and

24   Class Members have suffered,. and continue to suffer, from loss of earnings in amounts as yet

25   unascertained, but subject to proof at trial, and within the jurisdiction of this Court.

26                                      CLASS ACTION ALLEGATIONS

27           12.    This action is appropriately suited for a Class Action because:

28                  A. The potential class is a significant number. Joinder of all current and former
                                                     4
                                    CLASS ACTION COMPLAINT FOR DAMAGES


                                                                                                        13
                             •                                             •
Case 5:18-cv-02551-PSG-E Document 1-1 Filed 12/05/18 Page 6 of 15 Page ID #:16




 1   employees individually would be impracticable.

 2                  B. This action involves common questions of law ~nd fact to the potential class because

 3   the action focuses on the Defendants' systematic course of illegal payroll practices and policies, which

 4   were applied to all non-exempt employees in violation of the California Labor Code, IWC Wage Orders,

 5   and the California Business and Professions Code which prohibits unfair business practices arising from

 6   such violations.

 7                  C. Plaintiffs claims are typical of the class because Defendants subjected all non-

 8   exempt employees to identical violations of California Labor Code, the applicable IWC wage order, and

 9   the California business and Professions Code.

10                  D. Plaintiff is able to fairly and adequately protect the interests of all members of the

11   class because it is in her best interest to prosecute the claims alleged herein to obtain full compensation

12   due to the class for all services rendered and hours worked.

13                                               CLASS ACTION

14                                        FIRST CAUSE OF ACTION

15                                FAILURE TO PROVIDE MEAL PERIODS

16                            (By Plaintiff and the Class Against All Defendants)

17          13.     Plaintiff realleges and incorporates by reference all of the allegations contained in the

18   preceding paragraphs of this Complaint as though fully set forth herein.

19          14.     During the Class Period, as part of Defendants' illegal payroll policies and practices to

20   deprive their non-exempt employees all wages earned and due, Defendants required, permitted or

21   otherwise suffered Plaintiff and Class Members to take less than the 30-minute meal period, or to. work

22   through them, and have failed to otherwise provide the required meal periods to Plaintiff and Class

23 · Members pursuant to California Labor Code§§ 226.7 and 512, as well as applicable IWC Orders.

24          15.     Defendants further violated California Labor Code § 226.7 and applicable IWC Wage

25   Order by failing to compensate Plaintiff and Class Members who were not provided with a meal period,

26   in accordance with the applicable IWC Wage Order, one additional hour of compensation at each

27   employee's regular rate of pay for each workday that a meal period was not provided. Defendants

28
                                                          5
                                   CLASS ACTION COMPLAINT FOR J)AMAGES


                                                                                                          14
                                  •
Case 5:18-cv-02551-PSG-E Document 1-1 Filed 12/05/18 Page 7 of 15 Page ID #:17



                    ',
                                                                                •
 1    furtlier violated California Labor Code §§ 226. 7, 510, 1194, 1197, and applicable IWC Wage Orders by

 2    failing to compensate Plaintiff and Class Members for all hours worked during their meal periods.

 3        .   16.        As a proximate result of the aforementioned violations, Plaintiff and Class Members have

 4    been damaged in an amount according to proof at trial, and seek all wages earned and due, interest,

 5    penalties, attorneys' fees, expenses, and costs of suit.

 6                                            SECOND CAUSE OF ACTION

 7                                     FAILURE TO PROVIDE REST PERIODS

 8                                 (By Plaintiff and the Class Against All Defendants)

 9            17.        Plaintiff realleges and incorporates by reference all of the allegations contained in the

10    preceding paragraphs of this Complaint as though fully set forth herein.

11            18.        At all times relevant herein, as part of Defendants' illegal payroll policies and practices to

12    deprive their non-exempt employees all wages earned and due, Defendants failed to provide rest periods

13    to Plaintiff and Class Members as required under California Labor Code §§ 226.7 and 512, and

14    applicable IWC Wage Orders.

15            19.        Defendants furthe~ violated California Labor Code§ 226.7 and applicable IWC Wage

16    Orders by failing to pay Plaintiff and Class Members who were not provided with a rest period, in

17    accordance with the applicable wage order, one additional hour of compensation at each employee's

18    regular rate of pay for each workday that a rest period was not provided.

19            20.        As a proximate result of the aforementioned violation~, Plaintiff and Class Members have

20    been damaged in an amount according to proof at trial, and seek all wages earned and due, interest,

21    penalties, attorneys' fees, expenses, and costs of suit.

22                                             THIRD CAUSE OF ACTION

23                                      FAILURE TO PAY OVERTIME WAGES

24                                 (By_Plaintiff and the Class Against All Defendants)

25            21.        Plaintiff realleges and incorporates by reference all of the allegations contained in the

26    preceding paragraphs of this Complaint as though fully set forth herein.

27,           22.                                                                                     '
                         Pursuant to California _ Labor Code §§ 510, 1194, and applicable IWC Wage Orders,

28    Defendants are required to compensate Plaintiff and Class Members for all overtime, which is calculated
                                                         6
                                        CLASS ACTION COMPLAINT FOR DAMAGES


                                                                                                               15
                               •                                             •
Case 5:18-cv-02551-PSG-E Document 1-1 Filed 12/05/18 Page 8 of 15 Page ID #:18




 1   at one and one-half (1 ½) times the regular rate of pay for
                                                              , all hours. worked in excess of eight (8) hours '
 2   per day and/or forty (40) hours per week, and for the first eight (8) hours on the seventh consecutive

 3   workday, with double time for all hours worked in excess of twelve (12) hours in any workday and for

 4   all hours worked in excess of eight (8) hours on the seventh consecutive day of work in any workweek.

 5           23.     Plaintiff and Class Members are current and former non-exempt employees entitled to the

 6   protections of California Labor Code§§ 510, 1194, and applicable IWC Wage Orders. During the Class

 7   Period, Defendants failed to compensate Plaintiff and Class Members for all overtime hours. worked as

 8   required under the foregoing provisions of the California Labor Code and IWC Wage Orders by, among

 9   other things: failing to pay overtime at one and one half (1 ½) or double the regular rate of pay as

10   provided by California Labor Code §§ 510, 1194, and applicable IWC Wage Orders; requiring,

11   permitting or suffering Plaintiff and Class Members to work off the clock; requiring, permitting· or

12   suffering Plaintiff and Class Members to work through meal and rest breaks; illegally and inaccurately

13   recording time in which Plaintiff and Class Members worked; failing to properly maintain Plaintiffs and

14   Class Members' records; failing to provide accurate itemized wage statements to Plaintiff for each pay

15   period; and other methods to be discovered.

16           24.     In violation of California law, Defendants have knowingly and willfully refused to

17   perform their obligations to compensate Plaintiff and Class Members for all wages earned and all hours

18   worked. As a proximate result, Plaintiff and Class Members· have suffered, and continue to suffer,

19   substantial losses related to the use and enjoyment of such wage, lost interest on such wage, and

20   expenses and attorneys' fees in seeking to compel Defendants to fully perform their obligations under

21   state law, all to their respective damages in amounts according to proof at the time of trial, and within

22   the jurisdiction of the Court.

23          25.     Defendants' conduct described herein violates California Labor Code§§ 510, 1194, 1998

24   and applicable IWC Wage Orders. Therefore, pursuant to California Labor Code§§ 200, 203, 226, 558,

25   1194, 1197.1, and other applicable provisions under the California Labor Code and IWC Wage Orders,

26   Plaintiff and Class Members are entitled to recover the unpaid balance of wages owed to them by

27   Defendants, plus interest, penalties, attorneys' fees, expenses, and costs of suit.

28
                                                       7       )
                                      CLASS ACTION COMPLAINT FOR DAMAGES


                                                                                                       16
                                     •
Case 5:18-cv-02551-PSG-E Document 1-1 Filed 12/05/18 Page 9 of 15 Page ID #:19

                                                                                •
 1                                              FOURTH CAUSE OF ACTION

 2                                         FAILURE TO PAY MINIMUM WAGES

 3                                    (By Plaintiff and the Class Against All Defendants)

 4             26.          Plaintiff realleges and incorporates by refer~nce all of the allegations contained in the

 5     preceding paragraphs of this Complaint as though fully set forth herein.

 6             27.          Pursuant to California Labor Code §§ 1194, 1197, and applicable IWC Wage Orders,

 7     payment to an employee of less than the applicable minimum wage for all hours worked in a payroll

 8     period is unlawful.

 9             28.          During the Class Period, Defendants failed to pay Plaintiff and Class Members minimum

10     wages for all hours worked by, among other things: requiring, permitting or suffering Plaintiff and Class

11     Members to work off the clock; requiring, permitting or suffering Plaintiff and Class Members to work

12     through meal and rest breaks; illegally and inaccurately recording time in which Plaintiff and Class

13     Members worked; failing to properly maintain Plaintiffs and Class Members' records; failing to provide

14     accurate itemized wage statements to Plaintiff for each pay period; and other methods to be discovered.

15             29.,         Defendants' conduct described herein violates California Labor Code§§ 1194, 1197, and

16     applicable IWC Wage Orders. As a proximate result o{ the aforementioned violations, Plaintiff and

17     Class Members have been damaged in an amount according to proof at trial. Therefore, pursuant to

18     California Labor Code §§ 200, 203-, 226, 558, 1194, 1197.1, and other applicable provisions under the

19     California Labor Code and IWC Wage Orders, Plaintiff and Class Members are entitle,d to recover the

20 · unpaid.balance of wages owed to them by Defendants, plus interest, penalties, attorneys' fees, expenses,

21     and costs of suit.

22                                               FIFTH CAUSE OF ACTION

23                                   FAILURE TO MAINTAIN REQUIRED RECORDS

24                                    (By Plaintiff and the Class Against All Defendants)
25 '           30.          Plaintiff realleges and incorporates by reference all of the allegations contained in the

26     preceding paragraphs of this Complafnt as though fully set forth herein.

27             31.          During the Class Period, as part of Defendants' illegal payroll policies and practices to

28     deprive Plaintiff and Class Members of all wages earned and due, Defendants knowingly and
                                                            8
                                         . CLASS ACTION COMPLAINT FOR DAMAGES


                                                                                                              17


                      J :
                             •                                           •
Case 5:18-cv-02551-PSG-E Document 1-1 Filed 12/05/18 Page 10 of 15 Page ID #:20




 1   intentionally failed to maintain records as required under California Labor Code §§ 226, 1174, and
 2   applicable IWC Wage Orders, including but not limited to the following records: total daily hours

 3   worked by each employee; applicable rates of pay; all deductions; meal periods; time records showing
 4   when each employee begins and each work period; the legal name of the employing entity, and accurate
 5   itemized statements.

 6          32.     As a proximate result of Defendants unlawful actions and omissions, Plaintiff and Class
 7   Members have been damaged in an amount according to proof at trial, and are entitled to all wages
 8   earned and due, plus interest thereon. Additionally, Plaintiff and Class Members are entitled to all
 9   available statutory penalties, including but not limited to civil penalties pursuant to California Labor
10   Code §§ 226(e), 226.3, and 1174.5, and an award of costs, expenses, and reasonable attorneys' fees,

11   including but not limited to those provided in California Labor Code § 226(e), as well as other available
12   remedies.
13                                        SIXTH CAUSE OF ACTION

14                     FAILURE TO PROVIDE ACCURATE WAGE STATEMENTS

15                            (By Plaintiff and the Class Against All Defendants)

16          33.     Plaintiff realleges and incorporates by reference all of the allegations contained in the
17   preceding paragraphs of this Complaint as though fully set forth herein.
18          34.     During the Class Period, Defendants routinely failed to provide Plaintiff and Class

19   Members with timely, accurate, and itemized wage statements in writing showing each employee's
20   gross wages earned,. total hours worked, all deductions made, net wages earned, the name and address of
21   the legal entity or entities employing Plaintiff and Class Members and all applicable hourly rates in
22   effect during each pay period and the corresponding number of hours worked at each hourly rate, in
23   violation of California Labor Code § 226 and applicable IWC Wage Orders. During the Class Period,
24   Defendants knowingly and intentionally failed to provide Plaintiff and Class Members with timely,
25   accurate, and itemized wage statements in accordance with California Labor Code§ 226(a).

26          35.     As a proximate result of Defendants' unlawful actions and omissions, Plaintiff and Class

27   Members have been damaged in an amount according to proof at trial, and seek all wages earned and
28   due, plus interest thereon. Additionally, Plaintiff and Class Members are entitled to all available
                                                    9
                                   CLASS ACTION COMPLAINT FOR DAMAGES


                                                                                                       18
                              ••                                          •
Case 5:18-cv-02551-PSG-E Document 1-1 Filed 12/05/18 Page 11 of 15 Page ID #:21




 1   statutory penalties, including but not limited to civil penalties pursuant to California Labor Code §§

 2   226(e), 226.3, and 1174.5, and an award of costs, expenses, and reasonable attorneys' fees, including but

 3   not limited to those provided in California, Labor Code§ 226(e), as well as other available remedies.

 4                                      SEVENTH CAUSE OF ACTION

 5                                         UNFAIR COMPETITION

 6                            (By Plaintiff and the Class Against All Defendants)

 7           36.    -Plaintiff realleges and incorporates by reference all of the allegations containeq in the

 8   preceding paragraphs of this Complaint as though fully set forth herein.

 9           37.    Each and every one of Defendants' acts and omissions in violation of the California

10   Labor Code and/or the applicable IWC Wage Order as alleged herein, including but not limited to

11   Defendants' failure and refusal to provide required meal periods, Defendants' failure and refusal to

12   provide required rest periods, Defendants' failure and refusal to pay overtime compensation,
                          .
13   Defendants' failure and refusal to pay minimum wages, Defendants' failure and refusal to pay all wages

14   _due to discharged or quitting employees, Defendants' failure and refusal to furnish accurate itemized

15   wage statements; Defendants' failure and refusal to maintain required records, Defendants' failure and

16   refusal to indemnify Plaintiff and Class Members for necessary expenditures and/or losses incurring in

17   disqharging their duties, constitutes an unfair and unlawful business practice under California Business

18   and Professions Code§ 17200 et seq.

19          38.     Defendants' violations of California wage and hour laws constitute a business practice

20   because Defendants' aforementioned acts and omissions were done repeatedly over a significant period

21   oftime, and in a systematic manner, to the detriment of Plaintiff and Class Members.

22          39.     Defendants have avoided payment of wages, overtime wages, meal periods, rest periods,

23   and other benefits as required by the California Labor Code, the California Code of Regulations, and the

24   applicable IWC Wage Order. Further, Defendants have failed to record, report, and pay the correct

25   sums of assessment to the state aµthorities under the 'California Labor Code and other applicable

26   regulations.

27          40.     As a result of Defendants' unfair and unlawful business practices, Defendants have

28   reaped unfair and illegal profits during the Class Period at the expense of Plaintiff, Class Members, and
                                                  10
                                  CLASS ACTION COMPLAINT FOR DAMAGES


                                                                                                       19
                                       •
Case 5:18-cv-02551-PSG-E Document 1-1 Filed 12/05/18 Page 12 of 15 Page ID #:22
'       •.
                                                                                  •
    1        members of the public. Defendants should be made to disgorge their ill-gotten gains and to restore them

    2 · to Plaintiff and Class Members.

    3                41.     Defendants' unfair and unlawful business practices entitle Plaintiff and Class Members to

    4 · seek preliminary and permanent injunctive relief, including but not limited to orders that Defendants

    5        account for, disgorge, and restore to Plaintiff and Class Members the wages and other compensation

    6        unlawfully withheld from them. Plaintiff and Class Members are entitled to restitution of all monies to

    7        be disgorged from Defendants in an amount according to proof at the time of trial, but in excess of the

    8        jurisdiction of this Court.

    9                                                PRAYER FOR RELIEF

10                   WHEREFORE, Plaintiff, on behalf of herself and all others similarly situated, respectfully prays

11           for relief against Defendants and DOES 1 through 100, inclusive, and each of them, as follows:

12                           1.     For compensatory damages in an amount to be ascertained at trial;

13                          2.      For restitution of all monies due to Plaintiff and Class Members, as well as

14                                   disgorged profits from the unfair and unlawful business practices of Defendants;

15                           3.     For meal and rest period compensation pursuant to California Labor Code §

16                                  226.7 and applicable IWC Wage Orders;

17                          4.      For liquidated damages pursuant to California Labor Code § 1194.2;

18                           5.     For preliminary and permanent injunctive relief enjoining Defendants from

19                                  violating the relevant provisions of the California Labor Code and the IWC

20                                  Wager Orders, and from engaging in the unlawful business practices complained

21                                  of herein;

22                          6.      For waiting time penalties pursuant to California Labor Code§ 203;

23                          7.      For statutory and civil penalties according to proof, including but not limited to

24                                  all penalties authorized by the California Labor Code§§ 226(e) and 2699;

25                          8.      For interest on the unpaid wages at 10% per annum pursuant to California Labor

26                                  Code §§ 218.6, 1194, 2802, California Civil Code §§ 3287, 3288, and/or -any

27                                  other applicable provision providing for pre-judgment interest;

28                          9.      For reasonable attorneys' fees and costs pursuant to California Labor Code §§
                                                            11
                                            CLASS ACTION COMPLAINT FOR DAMAGES


                                                                                                                20
                                 •
Case 5:18-cv-02551-PSG-E Document 1-1 Filed 12/05/18 Page 13 of 15 Page ID #:23
'   .                                                                           •
    1                           1194, 2699, 2802, California Civil Code·§ 1021.5, and/or any other applicable

    2                           provisions providing for attorneys' fees and costs;

    3                   10.     For declaratory relief;

    4                   11.     For an order requiring and certifying the First, Second, Third, Fourth, Fifth,

    5                           Sixth, and Seventh Causes of Action as a class action;

    6                   12.     For an order appointing Plaintiff as class representative, and Plaintiffs counsel

    7                           as class counsel; and

    8                   13.     For such further relief that the Court may deem just and proper.

    9

10      DATED: November 2, 2018                           REMEDY LAW GROUP LLP

11

12

13                                             By:
                                                          An~T~arukyan                                             \1
14                                                        Armen enJiryan

15                                                        Attorneys for Plaintiff SILVIA VALDIVIA DE
                                                          CABRERA, on behalf of herself and all others similarly
16                                                        situated

17

18
                                              DEMAND FOR JURY TRIAL
19
                PLAINTIFF, on behalf of herself and all others similarly situated, hereby demands a jury trial
20
        with respect to all issues triable ofright by jury.
21

22
        DATED: November 2, 2018                           REMEDY LAW GROUP LLP
23

24
                                               By:
25                                                        Andrani~aruky
                                                          Armen enJiryan
26
                                                          Attorneys for Plaintiff SILVIA VALDIVIA DE
27                                                        CABRERA, on behalf of herself and all others similarly
                                                          situated
28
                                                                J2
                                       CLASS ACTION COMPLAINT FOR DAMAGES


                                                                                                             21
- Andranik Tsarukyan (SBN 258241)
  Remedy Law Group LLP
  610 E. Providencia Ave., Unit B
                                                     •
   Case 5:18-cv-02551-PSG-E Document 1-1 Filed 12/05/18 Page 14 of 15 Page ID #:24

  ATTORNEY OR PARTY WITHOUT ATTORNEY ~ame,            State Bar number, and address):
                                                                                                                       •                  FOR COURT USE ONLY
                                                                                                                                                                            CM-010



  Burbank, CA 91501
                   (818) 422-5941
       TELEPHONE NO.:                          FAX NO.:
                   Plaintiff Silvia Valdivia De Cabrera
  ATTORNEY FoR <NameJ:
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Riverside
    smEETADDREss: 4050 Main Street
       MAILING ADDRESS:
      c1TY AND z1P coDE:     Riverside, CA 92501
          BRANCH NAME:
   CASE NAME:
    Silvia Valdivia De Cabrera, et al. v. Swift Beef Company, et al.
      CIVIL CASE COVER SHEET                          Complex Case Designation           CASE NUMBER:RIC                                            18 2 30 0 2
[ZJ       Unlimited        Limited D                                 D                           D
          (Amount          (Amount                     Counter              Joinder       JUDGE:
          demanded         demanded is          Filed with first appearance by defendant
          exceeds $25,000) $25,000 or less)          (Cal. Rules of Court, rule 3.402)     DEPT:
                               Items 1-6 belbw must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
     Auto Tort                                                    Contract                                        Provisionally Complex Civil Litigation
    D         Auto (22)                                           D        Breach of contract/warranty (06)       (Cat Rules of Court, rules 3.400-3.403)
    D         Uninsured motorist (46)                             D        Rule 3.740 collections (09)            D     Antitrust/Trade regulation (03)
    Other PI/PD/WD (Personal Injury/Property                      D        Other collections (09)                 D     Construction defect (10)
    Damage/Wrongful Death) Tort                                   D        Insurance coverage (18)                D     Mass tort (40)
    D     Asbestos (04)                                           D     Other contract (37)                       D     Securities litigation (28)
    D         Product liability (24)                              Real Property                                   D     Environmental/Toxic tort (30)
    D         Medical malpractice (45)                            D        Eminent domain/Inverse                 D     Insurance coverage claims arising from the
    D         Other Pl/PD/WO (23)                                          condemnation (14)                            above listed provisionally complex case
     Non-PI/PD/WD (Other) Tort                                    D        Wrongful eviction (33)                       types (41)

    D Business tort/unfair business practice (07)                 D        Other real property (26)               Enforcement of Judgment
    D Civil rights (08)                                           Unlawful Detainer                               D     Enforcement of judgment (20)
    D Defamation (13)                                             D    Commercial (31)                            Miscellaneous Civil Complaint
    D Fraud (16)                                                  D Residential (32)                              D     RICO(27)
    D Intellectual property (19)                                  D Drugs (38)                                    D     Other complaint (not specified above) (42)
    D Professional negligence (25)                                Judicial Review                                 Miscellaneous Civil Petition
    D Other non-Pl/PD/WO tort (35)                                D Asset forfeiture (05)                         D     Partnership and corporate governance (21)
    Employment                                                    D Petition re: arbitration award (11)           D     Other petition (not specified above) (43)
   1D    Wrongful termination (36)                                D Writ of mandate (02)
    [ZJ       Other employment (15)                               D Other judicial review .(39)
2. This case LLJ is       LJ is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
     a.   [ZJ     Large number of separately represented parties                         d.    [ZJ Large number of witnesses
     b.   D      Extensive motion practice raising difficult or novel                    e.    D     Coordination with related actions pending in one or more courts
                 issues that will be time-consuming to resolve                                       in other counties, states, or countries, or in a federal court
     c.   [Z]    Substantial amount of documentary evidence                              f.,   D     Substantial postjudgment judicial supervision

3. Remedies sought (check all that apply): a.[Z] monetary · b. [Z] nonmonetary; declaratory or injunctive relief                                               c. Opunitive
4. Number of causes of action (specify): 7; wage and hour claims.
5. This case [Z] is                    D
                                is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: November 2, 2018
Andranik Tsarukyan
                                   (TYPE OR PRINT NAME)
                                                                                        NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under}he Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this .cover sheet on all
    other parties to the action or proceeding.                                                                        •
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                                                                                                                                        Fl, e 1 of 2
Fenn Adopted for Mandatory Use                                                                                              Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Council of California                                  CIVIL CASE COVER SHEET                                            Cal. Standards of Judicial Administration, std. 3.1 0
  CM-01 0 [Rev. July 1, 2007]                                                                                                                                     www.courtinfo.ca.gov
                                                                                                                                                                            22
       Case 5:18-cv-02551-PSG-E Document 1-1 Filed 12/05/18 Page 15 of 15 Page ID #:25

                           SUPERIOR COURT OF CALIFORNIA, COUNTY OF RIVERSIDE
                                                      4050 Main Street
                                                    Riverside , CA 92501
                                                 wvvw.riversid e.courts.ca.gov


                                    NOTICE OF ASSIGNMENT TO DEPARTMENT
                                 AND CASE MANAGEMENT CONFERENCE (CRC 3.722)


             DE CABRERA VS SWIFT BEEF



                                                              CASE NO. RIC1823002




     This case is assigned to the Honorable Judge Craig G. Riemer in Department 05 for all purposes.


     The Case Management Conference is scheduled for 01 /02/19 at 8:30 in Department 05.


     Department 5 are located at 4050 Main St, Riverside , CA 92501 .



     The plaintiff/cross-complainant shall serve a copy of this notice on all defendants/cross-defendants who
     are named or added to the complaint and file proof of service .


     Any disqualification pursuant to CCP section 170.6 shall be filed in accordance with that section .

     Requests for accommodations can be made by submitting Judicial Council form MC-410 no fewer than
     five court days before the hearing . See California Rules of Court, rule 1.100.



                                                  CERTIFICATE OF MAILING

     I certify that I am currently employed by the Superior Court of California , County of Riverside , and that I
     am not a party to this action or proceeding .         In my capacity , I am familiar with the practices and
     procedures used in connection with the mailing of correspondence. Such correspondence is deposited
     in the outgoing mail of the Superior Court. Outgoing mail is delivered to and mailed by the Un ited States
     Postal Service, postage prepaid , the same day in the ordinary course of business. I certify that I served
     a copy of the foregoing NOTICE on this date, by depositing said copy as stated above.




                                                                Court Executive Officer/Clerk


 Date: 11/02/18                                                 by     ~         ! I 1.,_;,.QJ
                                                                     JO~         M):;CIAL, Deputy Clerk




ccadcc                                                                                                     23
12/ 11 /14
